Case 4:19-cv-00244-ALM Document 59 Filed 04/20/20 Page 1 of 8 PageID #: 2451




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


BOCCONE, LLC,

               Plaintiff,
                                            Civil Action No. 4:19-cv-00243-ALM
         vs.
                                              JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS CO., LTD.,                PATENT CASE
SAMSUNG ELECTRONICS AMERICA,
INC.,

               Defendants.


BOCCONE, LLC,

               Plaintiff,
                                            Civil Action No. 4:19-cv-00244-ALM
   vs.

LG ELECTRONICS, INC. and
LG ELECTRONICS U.S.A., INC.,

               Defendants.



    DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO STRIKE
  PLAINTIFF’S INFRINGEMENT CONTENTIONS OR IN THE ALTERNATIVE
  COMPEL INFRINGEMENT CONTENTION DISCLOSURES THAT COMPLY
                          WITH P.R. 3-1
Case 4:19-cv-00244-ALM Document 59 Filed 04/20/20 Page 2 of 8 PageID #: 2452




       Contrary to Boccone’s mischaracterization, Defendants’ motion does not ask for

Boccone’s infringement contentions to divulge its evidence supporting infringement or its claim

construction positions. Rather, Defendants’ motion objects to Boccone’s infringement

contentions because they fail to provide Defendants with notice of which of Defendants’

products allegedly infringe the Patents-in-Suit and how they allegedly do so. In particular,

Boccone’s infringement contentions fail to abide by P.R. 3-1 because they do not identify

Boccone’s infringement theories, do not identify accused products, and do not provide any

meaningful explanation of Boccone’s allegations under the doctrine of equivalents.

       Rather than acknowledge its obligations under P.R. 3-1 and related precedent, Boccone

takes a different tactic; it asks the Court to reverse the parties’ burdens and the proper order of

events. Specifically, Boccone requests that Defendants provide a list of accused products and

theories of non-infringement before it provides Defendants with adequate infringement

contentions. The Patent Rules do not contemplate such a prerequisite. Accordingly, this Court

should either strike Boccone’s infringement contentions or order Boccone to serve proper ones.

I.     ARGUMENT

       A.      Boccone’s Infringement Contention Claim Charts Fail To Provide
               Defendants With Notice As Required By P.R. 3-1 And This District’s
               Precedent.

       Boccone’s arguments that its infringement claim charts comport with P.R. 3-1 are

misleading on the facts and incorrect on the law. In its Opposition, Boccone cherry-picks one

claim (Claim 1 of the ’136 Patent) out of its 86 asserted claims as its best example of a “proper”

contention. Dkt. 60 (“Opp.”) at 2-6, Ex. 3 at 3-11. For this one claim, Boccone highlights all the

parentheticals and quoted text that appear in its claim chart, and characterizes the highlighted

text as narrative explanations that “identify… where the limitations are met.” Id. at 2.




                                                  1
Case 4:19-cv-00244-ALM Document 59 Filed 04/20/20 Page 3 of 8 PageID #: 2453




        But actual examination of the parenthetical “narrative” reveals that the text is either just

the claim language or a close paraphrasing of it. See id. at 2-6. Further, the parentheticals

include the unbounded language of “e.g.” and “etc.” Id. For example, the parentheticals accuse:

(i) “i.e., the at least one of the plurality of indicia, etc.” as meeting the “plurality of indicia”

limitation; (ii) “i.e., a plurality of suggested identifiers, etc.” as meeting the “plurality of

suggested identifiers” limitation; and (iii) “e.g., a contact identifier, etc.,” as meeting the “one

identifier” limitation. Id. at 4-6. Such practices are the precise “vague, conclusory language or

simply mimicking the language of the claims when identifying infringement” that this District

rejects. Connectel, LLC v. Cisco Sys., Inc., 391 F. Supp. 2d 526, 528 (E.D. Tex. 2005).

        Similarly, the block-quotes and screenshots from the accused Google Photos’ support

website that accompany Boccone’s parenthetical “narratives” fall short of the requirements of

P.R. 3-1. See Opp. at 2-6. Indeed, Boccone’s own example demonstrates that it recycled the

same set of identical screenshots across many claim elements. Id. Similarly, the block-quotes

that appear throughout Boccone’s contentions are copy-and-pasted from the Google Photos

support website. Id. at 3-6. Like the screenshots, Boccone fails to explain the block quotes.

        Moreover, Boccone’s reliance on only one claim out of 86 total asserted claims is no

coincidence; the remaining 85 claims—particularly the dependent claims—fall shorter even than

the explanation provided in Boccone’s example. Defendants detailed several examples of these

deficiencies in their Motion, citing Claim 19 of the ’726 Patent; Claims 8, 9, and 24 of the ’727

Patent; and Claims 4, 5, 15, 21, and 22 of the ’136 Patent. Dkt. 55 at 4-7.

        Authority from this District applying P.R. 3-1, such as Connectel cited above,

demonstrates the inadequacy of Boccone’s contentions. Although Boccone argues that

Connectel is “inapposite” (Opp. at 9), the plaintiff’s claim charts in that case mirror Boccone’s




                                                    2
Case 4:19-cv-00244-ALM Document 59 Filed 04/20/20 Page 4 of 8 PageID #: 2454




charts here. Specifically, the Connectel plaintiff’s claim charts “simply mimic[ked] the claim

language of the patents-at-issue, rather than explaining how the accused products infringe the

patents-at-issue” and were thus found to be insufficient under P.R. 3-1 for failing to provide

notice of how the accused products met the limitations of each claim. 391 F. Supp. 2d at 527.

       A case that Boccone cites, Rapid Completions LLC v. Baker Hughes Inc., to support its

position relies on Connectel and only reinforces that Boccone’s claim charts are deficient. No.

6:15-CV-724, 2016 WL 3407688, at *1-*2 (E.D. Tex. June 21, 2016); Opp. at 9. In Rapid, the

defendants moved to strike the plaintiff’s contentions because they comprised of diagrams, links

to videos, and screenshots of the defendants’ documents and products, which the defendant

argued did not provide adequate notice under P.R. 3-1. Id. at *2. The court agreed with the

defendants, noting that “[s]upporting evidence in the form of block quotations from defendant’s

documents or screen shots of defendant’s documents is generally insufficient to satisfy the notice

function intended by P.R. 3-1 infringement contentions” and that “[m]erely block quoting a

defendant’s own documents only shows how the defendants believe their own products operate.”

Id. at *5. It ordered the plaintiff to serve infringement contention disclosures that complied with

P.R. 3-1. Id. at *6. For the same reasons here, Boccone should be required to serve compliant

contentions.

       B.      Boccone’s Identification Of Products By Category Is Insufficient.

       Boccone’s identification of ambiguous swaths of Defendants’ products by functionality

or category―rather than by specific models or names―fails to comply with P.R. 3-1, and the

case law cited in the Opposition only confirms this. Boccone first relies on Alacritech Inc. v.

CenturyLink, Inc., No. 2:16-CV-00693JRGRSP, 2017 WL 3007464, at *3 (E.D. Tex. July 14,

2017); Opp. at 12. But Alacritech reached a mixed result: (i) the court noted that the plaintiff’s

identification of 90 specific product models was sufficient under P.R. 3-1; but (ii) plaintiff’s


                                                  3
Case 4:19-cv-00244-ALM Document 59 Filed 04/20/20 Page 5 of 8 PageID #: 2455




reliance on catch-all language rendered the plaintiff’s contentions on the whole unacceptable. Id.

Here, Boccone’s claim charts resemble the Alacritech plaintiff’s contentions only in the respect

that was found inadequate. Specifically, Boccone’s contentions only identify products using

catch-all language and features (i.e., devices installed with Google Photos), while failing to

identify any specific product models. Dkt. 55, Ex. 1. Boccone’s other cited case, Tivo Inc. v.

Samsung Electronics. Co., No. 2:15-CV-1503-JRG, 2016 WL 5172008, at *3 (E.D. Tex. July 22,

2016), is simply inapposite. In Tivo, the defendant objected to the plaintiff’s supplemental

contentions because it identified newly-accused products that did not fall within the scope of the

original contentions. Id. at *3-*4. The court found that some of the newly-identified product

models were acceptable in light of the original contentions and others were not. Id. at *4. Tivo

does not stand for the proposition that broad product grouping is adequate under P.R. 3-1.

       C.      Boccone’s Boilerplate Reservation Of DOE Is Insufficient.

       Boccone’s only response to Defendants’ authority that boilerplate reservations under the

doctrine of equivalents are inappropriate under P.R. 3-1 is that Boccone’s boilerplate reservation

was repeated throughout its claim charts rather than just once in its cover pleading. Opp. at 13-

14. This is a distinction without a difference. A boilerplate reservation is as improper when it

appears once in a cover pleading as when it is copied and pasted verbatim 160 times across six

claim charts as in Boccone’s contentions. See Dkt. 55 at 12-13 (collecting cases).

       D.      Boccone’s Request That Defendants Supplement Their Interrogatory
               Response Reverses The Proper Order Of Events And Burdens.

       Boccone seeks to excuse its noncompliance with P.R. 3-1 by arguing that Defendants

have not yet provided supplemental answers to Boccone’s Interrogatory Nos. 1 and 10. Opp. at

1, 12-15. Boccone’s argument, however, reverses the parties’ burdens and proper order of

events. “It is not a defendant’s job to assume how a plaintiff believes each claim element is met



                                                 4
Case 4:19-cv-00244-ALM Document 59 Filed 04/20/20 Page 6 of 8 PageID #: 2456




or to assume how a plaintiff alleges the Accused Instrumentality infringes.” Rapid Completions,

2016 WL 3407688, at *6. Put differently, it is not Defendants’ burden to draft Boccone’s

contentions. Yet, this is precisely the relief that Boccone requests in its Opposition.

       For example, Boccone’s Interrogatory No. 1 asks Defendants to identify the accused

products. Opp. at 14. But that onus is on Boccone under P.R. 3-1. This is particularly true

given that the Defendants’ product models are all publicly available, and “[p]laintiffs are

expected to rigorously analyze all publicly available information before bringing suit and must

explain with great detail their theories of infringement.” Connectel, 391 F. Supp. 2d at 528.

Boccone’s refusal to meet its burden and analyze public information should not be rewarded by

requiring the Defendants to do Boccone’s work for it by identifying products for Boccone to

accuse in response to Interrogatory No. 1.

       Boccone’s Interrogatory No. 10, in turn, asks Defendants to set forth their non-

infringement contentions. Opp. at 14. Boccone’s position puts the cart before the horse:

Defendants cannot provide meaningful non-infringement theories without Boccone first

providing an adequate explanation of its infringement theories. For that reason, the Patent Rules

require plaintiffs to “formulate, test, and crystallize their infringement theories before stating

their preliminary infringement contentions.” Connectel, 391 F. Supp. 2d at 527. Accordingly,

Boccone must serve adequate preliminary infringement contentions per P.R. 3-1 first.

II.    CONCLUSION

       For the foregoing reasons, this Court should strike Boccone’s infringement contentions or

order it to serve amended disclosures that comport with P.R. 3-1.




                                                  5
Case 4:19-cv-00244-ALM Document 59 Filed 04/20/20 Page 7 of 8 PageID #: 2457




Dated: April 20, 2020               Respectfully submitted,

                                    By: /s/ Mark Liang, with permission by
                                    Patrick C. Clutter
                                    Michael E. Jones (SBN 10929400)
                                    mikejones@potterminton.com
                                    Patrick C. Clutter (SBN 24036374)
                                    patrickclutter@potterminton.com
                                    POTTER MINTON, PC
                                    110 N College Ave., Ste. 500
                                    Tyler, TX 75702
                                    Telephone: (903) 597-8311
                                    Facsimile: (903) 593-0846

                                    Darin S. Snyder (pro hac vice)
                                    dsnyder@omm.com
                                    Luann L. Simmons (pro hac vice)
                                    lsimmons@omm.com
                                    David S. Almeling (pro hac vice)
                                    dalmeling@omm.com
                                    Mark Liang (pro hac vice)
                                    mliang@omm.com
                                    O’MELVENY & MYERS LLP
                                    Two Embarcadero Center, 28th Floor
                                    San Francisco, CA 94111
                                    Telephone: (415) 984-8700
                                    Facsimile: (415) 984-8701

                                    ATTORNEYS FOR DEFENDANTS
                                    SAMSUNG ELECTRONICS CO., LTD.;
                                    SAMSUNG ELECTRONICS AMERICA, INC.,
                                    LG ELECTRONICS, INC. and
                                    LG ELECTRONICS U.S.A., INC.




                                     6
Case 4:19-cv-00244-ALM Document 59 Filed 04/20/20 Page 8 of 8 PageID #: 2458




                                    Kevin Johnson
                                    kevinjohnson@quinnemanuel.com
                                    Victoria Maroulis
                                    victoriamaroulis@quinnemanuel.com
                                    Quinn Emanuel Urquhart & Sullivan LLP
                                    555 Twin Dolphin Drive, 5th Floor
                                    Redwood Shores, CA 94065
                                    Telephone: (650) 801-5000
                                    Facsimile: (650) 801-5100

                                    Marissa Ducca
                                    marissaducca@quinnemanuel.com
                                    Quinn Emanuel Urquhart & Sullivan LLP
                                    1300 I Street NW
                                    Washington DC 20005
                                    Telephone: (202) 538-8109
                                    Facsimile: (202) 538-8100

                                    ATTORNEYS FOR DEFENDANTS
                                    SAMSUNG ELECTRONICS CO., LTD.;
                                    SAMSUNG ELECTRONICS AMERICA, INC.




                                     7
